In the
United States Court of Appeals
For the Seventh Circuit

No. 00-1081

UNITED STATES OF AMERICA,

Plaintiff-Appellee,

v.

RALPH G. MOUNTS,

Defendant-Appellant.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern
Division.
No. 91 CR 1010--John F. Grady, Judge.


Argued NOVEMBER 14, 2000--Decided April 30,
2001



  Before CUDAHY, COFFEY, and ROVNER, Circuit
Judges.

  COFFEY, Circuit Judge. In 1991, Mounts
was stopped twice for alleged traffic
violations within an hour by Arkansas
state troopers while en route to Chicago.
After arresting Mounts during the second
stop, the troopers conducted an inventory
search of Mounts’ car and discovered 60
kilograms of cocaine in a suitcase in the
trunk. As a result, Mounts faced state
charges in Arkansas as well as federal
charges in Chicago and moved to suppress
the cocaine discovered in his suitcase in
both proceedings./1 The district court
denied the suppression motion in Mounts’
federal case, and in 1993 Mounts was
convicted of conspiracy to possess and
distribute cocaine, in violation of 21
U.S.C. sec.sec. 846, 841(a)(1), and three
counts of interstate travel with intent
to further a business enterprise
involving narcotics, in violation of 18
U.S.C. sec. 1952(a)(3).

  In his first federal direct appeal,
Mounts’ counsel argued that the first
stop was illegal and that it tainted the
second, but did not raise the question as
to whether the second stop was
independently invalid. This court
affirmed Mounts’ convictions in 1994.
United States v. Mounts, 35 F.3d 1208
(7th Cir. 1994) (judgment vacated by
United States v. Mounts, 2000 WL 15090
(N.D. Ill. Jan. 05, 2000)).

  However, shortly after this court
affirmed Mounts’ conviction, an en banc
Arkansas state appellate court held that
the officers did not have probable cause
to arrest Mounts and, therefore,
suppressed the 60 kilograms of cocaine
found in the trunk of Mounts’ rental car.
Mounts v. Arkansas, 888 S.W.2d 321 (Ark.
Ct. App. 1994) (en banc). Relying heavily
on the Arkansas opinion, Mounts filed a
section 2255 motion challenging his
federal conviction and arguing that his
appellate counsel was constitutionally
ineffective for failing to file a proper
appeal challenging the denial of his
federal motion to suppress the cocaine.
Specifically, Mounts argued that his
counsel should have challenged the
constitutionality of the second traffic
stop independent of the first. The
district court agreed and awarded Mounts
a second direct appeal concerning the
validity of his arrest after the second
traffic stop.

  The facts of this case are not in
dispute and are as follows. While
patrolling a known drug trafficking route
near Little Rock, Arkansas, on August 7,
1991, Arkansas State Trooper Ronald Ball
noticed that the Georgia license plate on
Mounts’ rental car displayed a sticker
indicating the year, but not the month,
of expiration. Mistakenly believing
Georgia law required that both the month
and year be displayed, Ball requested a
computer check of the plate and stopped
Mounts after learning that Georgia
authorities had no registration
information on file. After being stopped,
Mounts produced a one-way rental
agreement and a facially valid Texas
driver’s license that "checked out" when
Ball ran it through the computer. Ball
issued Mounts a warning citation for
failing to display a monthly sticker and
received Mounts’ permission to search the
trunk of the car. Another trooper, Mark
Batson, began removing items from Mounts’
trunk one by one, but Mounts requested
that the search be stopped after Officer
Batson removed an unusually heavy
suitcase from the trunk. As the trooper
returned the suitcase to the trunk, he
remarked that the suitcase "sure is
heavy" and asked Mounts what it
contained. Mounts replied that the
suitcase contained books,/2 and asked
the troopers why he had been stopped and
whether he had done anything unusual or
suspicious.

  Despite their growing belief that Mounts
was in possession of drugs, the troopers
allowed Mounts to continue on his way.
However, the officers continued to follow
Mounts and conduct further criminal
history checks. The additional background
checks revealed that Mounts had his
Illinois driver’s license revoked for
operating a motor vehicle while
intoxicated and, according to the
information relayed to the troopers, his
revocation status was "still in effect."
After the troopers confirmed that Texas
law prohibited the licensure of anyone
whose out-of-state license was in a
suspension or revocation status, Mounts
was stopped a second time approximately
40 minutes after the initial encounter.
This time the troopers arrested Mounts
for driving on a revoked license,
impounded his car, and discovered the
cocaine.

  Mounts moved to suppress the cocaine,
and the district court conducted a
hearing and heard testimony from Officer
Ball concerning the traffic stop and
received in evidence the transcripts of
Mounts’ Arkansas suppression hearing. The
district court denied Mounts’ motion,
ruling that the first stop was justified
by the lack of registration information
available on Mounts’ license plates and
that the arrest after the second stop was
proper because the troopers had probable
cause to believe that Mounts’ license was
invalid based on the information given to
them concerning the status of Mounts’
Illinois revocation and Texas law. Mounts
went to trial and was convicted before a
jury on all charges, and was sentenced to
188 months’ imprisonment and five years’
supervised release. As stated before,
Mounts’ section 2255 motion was granted
and he was awarded a new direct appeal.

  Although Mounts argues primarily that
the troopers lacked probable cause to
arrest him after the second traffic stop
for the traffic offense listed on the
ticket issued--driving on a revoked
license--his arrest was proper if the
facts available to the troopers at that
time were objectively sufficient to
warrant a prudent person in believing
that Mounts was in the process of
committing some offense. Whren v. United
States, 517 U.S. 806, 813 (1996); United
States v. Moore, 215 F.3d 681, 686 (7th
Cir. 2000). We review the probable cause
determination involved in the district
court’s denial of Mounts’ motion to
suppress de novo, mindful that the
probable cause standard permits
reasonable mistakes by arresting
authorities based on the information then
and there available. Moore, 215 F.3d at
684, 686. The rule of probable cause is a
"practical, nontechnical conception" that
affords the best compromise between the
interests of individual liberty and
effective law enforcement. Illinois v.
Gates, 462 U.S. 213, 231 (1983). As we
stated in United States v. Sawyer, 224
F.3d 675, 678-79 (7th Cir. 2000),

[a] law enforcement officer has probable
cause to make an arrest when the facts
and circumstances within the officer’s
knowledge and of which the officer has
reasonably trustworthy information are
sufficient to warrant a prudent person in
believing the suspect has committed or is
committing an offense. Gilbert, 45 F.3d
at 1166; United States v. Levy, 990 F.2d
971, 973 (7th Cir. 1993) (citing Beck v.
Ohio, 379 U.S. 89, 91, 85 S. Ct. 223, 13
L. Ed. 2d 142 (1964)). Probable cause,
however, does not require evidence
sufficient to support a conviction, nor
even evidence demonstrating that it is
more likely than not that the suspect
committed a crime. United States v.
Burrell, 963 F.2d 976, 986 (7th Cir.
1992). So long as the totality of the
circumstances, viewed in a common sense
manner, reveals a probability or
substantial chance of criminal activity
on thesuspect’s part, probable cause
exists. Levy, 990 F.2d at 973 (citing
Illinois v. Gates, 462 U.S. 213, 244, 103
S. Ct. 2317, 76 L. Ed. 2d 527 (1983)).

  With regard to Mounts’ arrest for
driving on a revoked license, we are
convinced that the officers had probable
cause to believe that Mounts was in
violation of Arkansas traffic laws based
on the information then and there
available. At the time of Mounts’ arrest,
Arkansas law required all drivers to
possess a valid license:

No person, except those expressly
exempted, shall drive any motor vehicle
upon a highway in this state unless the
person has a valid license . . . under
the provisions of this chapter.

Ark. Code Ann. sec. 27-16-602(a) (1991)
(emphasis added).

The following persons are exempt from
licensing under this chapter:

. . .

(3) A nonresident . . . who has in his
immediate possession a valid operator’s
license issued to him in his home state .
. . .

Ark. Code Ann. sec. 27-16-603 (1991).
Furthermore, Texas law prohibited the
licensure of anyone whose out-of-
statelicense was currently under
revocation:

The Department [of Public Safety] shall
not issue any license . . . to:
. . .

(3) any person whose driver’s license
issued by this State or another state or
country has been suspended, revoked, or
canceled, during the suspension,
revocation, or cancellation.

Tex. Rev. Civ. Stat. art. 6687(b) sec.
4(3) (1991) (emphasis added).

  The officers were informed by the police
dispatcher that Mounts’ Illinois driver’s
license had been revoked for driving
while intoxicated and that the revocation
was "still in effect." Whether or not the
officers were given faulty (inaccurate)
information concerning the present status
of Mounts’ Illinois driver’s license is
immaterial to the case because police
officers are entitled to rely on the
reasonable information relayed to them
from a police dispatcher. See, e.g.,
United States v. Hensley, 469 U.S. 221,
231 (1985).

  Given this information in the record, we
are convinced that the officers had
probable cause to arrest Mounts for
violating Arkansas traffic laws. They
knew that Mounts had a revoked Illinois
driver’s license and the troopers were
informed that the revocation was still in
effect. They also knew that an individual
operating a motor vehicle with a driver’s
license in a revocation status (still in
effect) could not legally obtain a
driver’s license in Texas. Thus, the
officers, acting under the totality of
the circumstances, had a reasonable
suspicion that criminal activity was
occurring; namely, that Mounts was
operating a motor vehicle on a highway
without having a valid driver’s license,
in violation of Arkansas law. Levy, 990
F.2d at 973; see also Illinois v. Gates,
462 U.S. at 244.

  The decision of the district court is
AFFIRMED./3


/1 Mounts faced both Arkansas state drug charges and
federal drug charges. Although Mounts faced state
drug charges in Arkansas, federal authorities
believed Mounts was participating in a drug
conspiracy that funneled Columbian cocaine
through Houston, Texas, for distribution and
resale in Chicago, Illinois. Thus, Mounts was
indicted and tried on the federal charges in
Chicago.

/2 Mounts told the officers that he was a full-time
student in Houston and was driving to Chicago to
visit friends but that he planned to make the
return trip via plane. However, the car rental
agreement listed Mounts as a full-time employee
at a store in Chicago named Moe’s.

/3 Given the fact that we are of the opinion that
the troopers had probable cause to arrest Mounts
for violating Arkansas traffic laws, we need not
address the other arguments raised on appeal.